Citation Nr: 0334547	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  97-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a right below-knee amputation as a 
result of treatment by VA.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 decision by 
the RO that denied the veteran's claim of entitlement to VA 
disability compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  A hearing was held at the RO in July 
1997 and before the undersigned Veterans Law Judge at the RO 
in August 1998.  

This matter was remanded to the RO in November 1999 and again 
in September 2000 for further development and adjudication.  



FINDING OF FACT

The credible, competent evidence of record does not show that 
the veteran's right below-knee amputation was the result of 
VA medical misdiagnosis or inaction, or treatment, improper 
or otherwise.    



CONCLUSION OF LAW

Entitlement to DIC under 38 U.S.C.A. § 1151 has not been 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that, as a result 
of medical treatment for the veteran's right foot at the West 
Haven, Connecticut VA Medical Center (VAMC) in March and 
April 1996, the veteran's right leg had to be amputated below 
the knee.  

Specifically, they maintain that he did not receive proper or 
timely medical care, and/or no medical care, at the VAMC and 
that this resulted in additional disability in the form of 
the amputation of the right lower extremity. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

This law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

The record reflects that the veteran was essentially notified 
of the VCAA in letters sent by the RO in January 2001 and 
March 2003.  These letters collectively notified the veteran 
of, among other things, the evidence necessary to 
substantiate his claim, and what evidence the RO could 
attempt to obtain/assist in obtaining.  

It is noted that the March 2003 notification letter is 
technically defective because the veteran was not clearly 
informed of the time limit for submitting information or 
evidence under 38 U.S.C.A. § 5103(b).  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir., September 22, 2003)).  

Specifically, the RO informed the veteran that it may decide 
his claim on the evidence of record if he did not respond 
within thirty days but also essentially informed him that he 
would be afforded a period of one year in which to submit the 
requested evidence and information.  

In a statement received in April 2003, however, the veteran 
specifically indicated that all additional medical evidence 
was located at the West Haven VAMC, and thereafter additional 
evidence from this location was associated with the record.  
In a letter received in August 2003 from the veteran's spouse 
- written on behalf of the veteran - it was noted that there 
was nothing further to be added to the record.  

The Board notes that at this point to hold up adjudication of 
this claim solely due to the defect contained in the March 
2003 letter is not necessary, as the veteran has clearly 
indicated that there is nothing further to add to the record.  

In other words, further delaying this matter for another year 
would not serve the veteran, who has indicated that, 
essentially, no further evidence would be submitted.  

Along these lines, it is pointed out that this matter was 
remanded by the Board in January 1999 and again in September 
2000, to, among other things, provide the veteran additional 
time to submit evidence in support of his claim (i.e. in 
addition to the fact that the veteran indicates that there is 
nothing further he has to add to the record, he was given 
over four years to submit any additional evidence).  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded adequate opportunity to submit such 
information and evidence.  

Regarding the duty to assist, the Board notes that the 
relevant evidence to review is already of record, and the 
veteran, as alluded to above, does not claim otherwise.  It 
is noted that subsequent to each remand noted above, 
additional, relevant evidence was associated with the claims 
folder, and that recently, as will be addressed hereinbelow, 
the RO sought a medical opinion relevant to the matter at 
hand.  

Finally, as will be noted, according to testimony presented 
by the veteran and his wife, and as noted in an April 1996 VA 
medical report, at some point in early April 1996, the 
veteran sought treatment from a private podiatrist, who 
apparently recommended that he in turn seek treatment from a 
VA vascular specialist.  

The fact that no record of this treatment has been associated 
with the claims folder was the subject of at least part of 
both Board remands.  However, while additional information 
was sought in this regard subsequent to these remands, 
neither records of this treatment nor information as to the 
location of same has been provided.  The Board points out 
that the duty to assist is not "a one-way street," Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), and, in view of the 
above, there is no further action to be undertaken in this 
regard to comply with the provisions of the VCAA or 
implementing regulations.

As such there is no further action to be undertaken to comply 
with the duty-to-assist provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim.  

The applicable law and regulations provide that when a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical treatment 
(or examination) which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  

Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, hereinafter "the Court") 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court 
of Appeals for the Federal Circuit, in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), and the United States Supreme 
Court, in Brown v. Gardner, 513 U.S. 115 (1994).  

In March 1995, the Secretary of Veterans Affairs published 
an interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective on 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to include the 
requirement that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  

In a precedent opinion dated on December 31, 1997, the Acting 
General Counsel of VA concluded that the term "all claims 
for benefits under 38 U.S.C.A. § 1151, which governs benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  38 U.S.C.A. § 1151(a)(1)(A)(B) 
(West 2002); see also VAOPGCPREC 40- 97 (Dec. 31, 1997).  

A review of the record reflects that the appellant's claim 
was filed prior to October 1, 1997, and, therefore, the 
amended 38 U.S.C.A. § 1151 is not for application in this 
case.  

Again, 38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability or death by reason of VA hospital, 
medical or surgical treatment, disability compensation shall 
be awarded in the same manner as if such disability or death 
were service connected.  Applicable regulations provide that, 
in determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the appellant's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

As applicable to this claim it is pointed out that, in 
pertinent part, the VA General Counsel has held that 
38 U.S.C.A. § 1151, as applicable to claims filed prior to 
October 1997, authorizes compensation for additional 
disability or death alleged to have resulted from the 
omission or failure by VA to diagnose and/or treat a 
preexisting disease if it is determined that (1) VA failed to 
diagnose and/or treat a preexisting disease or injury, (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment, and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  VAOPGCPREC 5-2001.  

Turning to the relevant facts in this case, it is noted that 
VA outpatient treatment records reflect that the veteran 
presented on a few occasions in early March 1996 complaining 
of acute pain in the right heel of recent onset.  

A history of diet-controlled diabetes mellitus was noted, and 
physical examination revealed no right leg edema, normal 
right angle motion and good right foot pulses.  He was 
diagnosed with plantar fasciitis, warm soaks were 
recommended, and he was given a heel pad.  

In mid-March, the veteran was diagnosed with plantar 
fasciitis of the right foot after complaining again of a 
painful right heel.  He was administered a steroid/local 
anesthetic heel spur injection, and was prescribed 
ibuprophen.  

In late March 1996, it was noted that the veteran indicated 
that he had a "spur" injection two weeks prior and now had 
reddened toes with cracks between the toes.  A history of 
diabetes mellitus was noted on the outpatient treatment 
record.  

The outpatient treatment records further reflect that the 
veteran presented in early April 1996 with continued 
complaints of heel pain and was assessed with a grade I ulcer 
about the third right toe and heel spur syndrome.  The 
veteran related that he first noticed the ulcer a week 
earlier.  

In mid-April 1996, the veteran was admitted to the West Haven 
VAMC in April 1996 with painful, edematous feet and black 
ischemic right third and fourth toes of two days duration.  A 
history of diet-controlled non-insulin dependent diabetes 
mellitus and a cerebrovascular accident with left-sided 
weakness was noted in the hospital report, and it was noted 
that the veteran was in his "usual state of health" until 
six weeks prior when he developed right heel pain.  It was 
noted that the veteran's foot condition deteriorated from the 
time he first presented with complaints of pain up until a 
week ago when he was diagnosed with an acute gouty attack by 
a private podiatrist.  

The report indicates that the veteran had severe peripheral 
vascular disease and was started on medication.  An angiogram 
showed right vascular occlusion, and stress testing revealed 
a reversible apical defect.  A cardiology consult resulted in 
a recommendation of a cardiac catheter; however, the 
laboratory was apparently having equipment problems.  

As such, to avoid further delay the veteran transferred to 
Yale New Haven Hospital (Yale) since he was already scheduled 
there for a magnetic resonance angiography.  The veteran's 
foot was stable at the time he was transferred.  

The records from Yale note that the veteran presented with a 
history of hypertension, non-insulin dependent diabetes 
mellitus, and a cerebrovascular accident in 1990.  It was 
noted that he had presented to the VAMC West Haven with a 
painful right foot, which was initially treated 
conservatively but subsequently treated with antibiotics for 
cellulites as the foot became inflamed.  

The veteran underwent a cardiac catheterization the day of 
admission, the findings of which - severe coronary artery 
disease - led to an urgent triple coronary artery bypass 
graft.  The records further indicate that the ischemic ulcers 
about the veteran's right foot had failed to respond to 
conservative treatment, that an angiogram showed severe 
trifurcation disease with no good target vessels below the 
right knee and that as such, a few weeks after the bypass 
graft he underwent a right below-knee amputation, which was 
noted to have been uncomplicated.  

In a June 1996 letter, a medical professor from Yale 
University School of Medicine Division of Vascular Surgery 
indicated that he saw the veteran on a follow up basis for 
his lower extremity amputation, and that the veteran was 
doing well postoperatively.  He noted that the veteran and 
his wife wished to continue the routine follow up 
appointments at the VAMC.  

The VA outpatient treatment records dated in late June 1996 
reflect that the veteran's rehabilitation was going well.  

The veteran and his wife have offered testimony during a July 
1997 RO hearing and again before the undersigned Veterans Law 
Judge sitting at the RO in August 1998.  On both occasions, 
they described the events leading up to the veteran's right 
leg amputation.  

According to the veteran and his wife, he originally sought 
treatment at the VAMC for tenderness in his right heel and 
was prescribed medication and a shoe insert; and, when this 
did not relieve his pain, he was given a steroid injection 
into his right foot.  The veteran explained that, after 
receiving the shot, his foot became red and swollen and 
remained very painful, and that ultimately he was admitted to 
the VAMC. 

They further testified that the veteran returned to the VAMC 
several times for treatment after the shot, but each time had 
been told that he would have to wait for the swelling to 
subside.  They explained that his toes finally began to crack 
and ultimately started to turn black and blue.  According to 
the veteran and his wife, they then consulted a private 
physician, who diagnosed gout and recommended that the 
veteran return to VA for treatment by a "vascular" doctor.  

Thereafter, they related, he was transferred to Yale for 
cardiologic testing as the equipment at the VAMC was not 
operating correctly.  The veteran's wife testified that he 
then underwent the triple bypass procedure followed by the 
amputation of the right lower extremity below the knee.  

The veteran testified that VA did not inform him that he was 
diabetic until after the amputation and that he was 
subsequently told by another physician that, given his 
diabetic condition, VA would never have treated his heel by 
giving him such a shot.

In or about May 2003, the RO referred the veteran's claims 
folder to the VAMC for an opinion.  Specifically, an answer 
to the following question to was requested:

Did VA's specific treatment of the 
veteran for his right lower extremity 
complaints and symptoms in March 1996 
cause additional disability(ies), to 
include the eventual below-the-knee 
amputation?

It was also requested that a medical professional:

. . . discuss whether VA's evaluation and 
treatment of the veteran in March 1996 
and April 1996 represented a failure by 
VA to properly and timely diagnose the 
veteran's right lower extremity symptoms 
and complaints, and whether such failure, 
if found, resulted in the eventual below-
the-knee amputation.

The claims folder was initially reviewed by a VA physicians 
assistant (certified) who laid out the veteran's relevant 
medical history, to include that he was first diagnosed with 
non-insulin dependent diabetes mellitus in 1989, that he was 
first treated for right heel pain in March 1996, and that he 
ultimately had a right below-knee amputation in April 1996.  
She noted the coronary bypass surgery that proceeded the 
amputation and that complications of this surgery included 
right vocal cord paralysis and the amputation due to gangrene 
in the right toe.  

As to the question posed by the RO, the physicians assistant 
stated that the veteran received appropriate ongoing 
treatment for his right lower extremity, was given 
appropriate antibiotics, and was seen in a timely manner when 
he presented to the emergency room and triage.  She also 
noted that, although the veteran had significant risk factors 
for peripheral vascular disease, to include poorly controlled 
diabetes and hypertension, the amputation was an unfortunate 
complication of the cardiac bypass surgery performed at Yale 
as opposed to a failure to diagnose the veteran's lower 
extremity complaints in a timely manner.  

In an addendum to this report, a VA physician added that the 
physical findings made in March 1996, along with the 
veteran's clinical history, were consistent with a diagnosis 
of plantar fasciitis that was a separate issue than the 
peripheral vascular disease that led to the amputation; that 
the site of the injection for the plantar fasciitis different 
from the site of the gangrene; that the veteran did receive 
appropriate diagnostic tests in April 1996 with an MRI and 
arteriogram; and that the veteran was appropriately treated 
for his right ischemic leg, pointing out that the foot was 
stable on discharge from the VAMC.  

In addressing the RO requests, the physician answered "no" 
to the question posed (i.e. did VA's specific treatment of 
the veteran for his right lower extremity complaints and 
symptoms in March 1996 cause additional disability(ies), to 
include the eventual below-the-knee amputation?), and 
reiterated that there was no indication based on the medical 
records that the veteran was misdiagnosed or received 
inappropriate care for his right ischemic leg.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  

The medical evidence does not establish that a misdiagnosis 
or inaction (i.e. lack of treatment) on the part of VA 
ultimately led to the veteran's right below-knee amputation.  
As well, there is no indication that the veteran was treated 
inappropriately in March 1996 or April 1996.  To determine 
otherwise would require the Board to engage in speculation.  

Furthermore, to the extent that he might have been 
misdiagnosed with plantar fasciitis (again, the record does 
not show that such was the case) by VA there is nothing in 
the record to suggest that the below-knee amputation would 
have been avoided if he had been properly diagnosed.  See 
VAOPGCPREC 5-2001.  

The Board notes that it is significant that medical 
professionals who reviewed the veteran's claims folder in 
July 2003 and were of the opinion that not only was plantar 
fasciitis not misdiagnosed in March and April 1996, the 
veteran was not treated inappropriately treated at the time; 
and that he was treated in timely fashion.  

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his right lower 
extremity symptoms was not properly evaluated or treated (or 
not treated) in March and April 1996; and, that any of these 
things ultimately resulted in the amputation.  However, the 
veteran, as a layperson untrained in the field of medicine, 
is not competent to offer an opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  As such, the Board finds no reasonable basis 
upon which to predicate a grant the benefit sought on appeal.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49 (1990).  



ORDER

VA compensation under the provisions of 38 U.S.C.A. § 1151 is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



